By the Court :
A father and son join in giving a promisory note, for the consid*382•eration that the payee will abstain from prosecuting the son for a larceny, and will not appear in a court of justice as a witness against him.
The court are not called upon to decide whether an action may be supported upon a promise to pay for stolen goods, nor whether an action will lie to recover private damages sustained by the commission of a public offense. The only question presented by the record is, whether a court of justice will lend its aid to enforce a promise for the payment of money, the sole consideration of which is another promise, made by the plaintiff, to conceal or stifle the prosecution of a crime, perpetrated against the peace and common good of mankind.
The well-being, the existence of every government, obviously depends, in a great measure, upon the due execution of its criminal laws. Any contract, therefore, the consideration of which is to conceal a crime, or stifle a prosecution, is necessarily repugnant to public policy; and it is a settled rule'of law that all contracts, whose consideration is contrary to public policy, are void. 2 Kent Com. 366; 2 Stark. Ev. 87.
It is unnecessary to inquire whether such contracts arc positively prohibited by law, or whether it is, in all eases, the legal or moral duty of an individual, cognizant of the commission of a crime, to make a disclosure to the proper authorities. Admitting the existence of cases where silence would be excusable, it by no means follows that an express contract to conceal the offense, or smother its prosecution, must be sanctioned by the law, or enforced by the judicial tribunals of the country.
*The objection, that when the contract was made, no suit had been commenced, or indictment found, is without foundation. The same, if npt stronger reasons of public policy, exist before as after the existence of a prosecution. By a public prosecution the offender becomes notorious, and the community are put upon their guard. By a composition of the felony, in secret, without any prosecution, the true character of the offender is unknown, and the community are subjected to depredations, which might other" wise be anticipated and prevented.
As between the parties to this action the defense may not be very honest; and we may adopt the language of Lord Mansfield, (Camp. 341), “that the objection that a contract is immoral or illegal, as between plaintiff and defendant, sounds at all times very *383ill in the mouth of the defendant. It is not for his sake, however, that the objection is ever allowed; but it is founded on general principles of policy, that ex dolo malo non oritur actio. No court will lend its aid to a man who founds his cause of action upon an immoral or illegal act.”
Whenever an agreement appears to be illegal, immoral, or against public policy, a court of justice leaves the parties as it finds them; if the agreement be executed, the court will not rescind it; if executory, the court will not aid in its execution.
Judgment reversed, (a)

 Same principle, 4 Johns. 419; 12 Johns. 306; 19 Johns. 341; 3 Cowen, 213; 11 Johns. 388; 2 Wils. 341.